Citation Nr: 0610470	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-20 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to restoration of service connection for 
status post carcinoma of the right tonsil, with impaired 
speech.  

4.	Entitlement to restoration of service connection for 
sarcoidosis.  

5.	Entitlement to restoration of service connection for 
decreased saliva function.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  At that time, the veteran appealed the denial of 
service connection for hearing loss and tinnitus.  Subsequent 
to this appeal, the RO proposed severance of service 
connection for the residuals of carcinoma of the right 
tonsil, sarcoidosis and decreased saliva function.  These 
issues were added to the veteran's appeal.  

The case was remanded by the Board in June 2004.  

The veteran testified at video-conference hearings before the 
undersigned Member of the Board in December 2003 and April 
2005.  

The case was remanded by the Board in December 2005.  




FINDINGS OF FACT

1.	In April 2002, the RO granted service connection for 
status post carcinoma of the right tonsil, with impaired 
speech; secondary decreased saliva function; and sarcoidosis, 
on the basis that the disorders were presumptively related to 
the veteran's exposure to Agent Orange while service in the 
Republic of Vietnam.  

2.	In April 2003, the RO determined that sarcoidosis and 
carcinoma of the right tonsil could not be presumptively 
service connected on the basis of Agent Orange exposure, thus 
severance of service connection for these disorders as well 
as impaired speech and decreased salivary function, which 
were awarded on the basis of right tonsil carcinoma, was 
proposed.  

3.	In a July 2003 rating decision, the RO severed service 
connection for status post carcinoma of the right tonsil, 
with impaired speech; sarcoidosis; and decreased salivary 
function on the basis of clear and unmistakable error, in the 
original grant.  

4.	The record does not clearly and unmistakably establish 
that right tonsil carcinoma is not a carcinoma such that 
service connection should not have been presumed as being the 
result of exposure to Agent Orange.  The burden of proof for 
severance is on the government.

5.	The record does not establish that the establishment of 
service connection for impaired speech and decreased saliva 
function, which were found to be at least as likely as not 
related to right tonsil carcinoma, was clearly and 
unmistakably erroneous.  

6.	Sarcoidosis is not a disease upon which service connection 
may be presumed as being the result of exposure to Agent 
Orange, and service connection for this disorder was clearly 
and unmistakably erroneous.  

7.	Bilateral hearing loss and tinnitus are more likely than 
not related to status post carcinoma of the right tonsil and 
treatment therefore.  

CONCLUSIONS OF LAW

1.	The July 2003 rating decision wherein the RO severed 
service connection for carcinoma of the right tonsil, with 
impaired speech and decreased salivary function, was not 
proper as the original grant was not clearly and unmistakably 
erroneous, thereby warranting restoration of service 
connection.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.159 (2005).

2.	The July 2003 rating decision wherein the RO severed 
service connection for sarcoidosis, was proper, such that 
restoration of service connection is not warranted as the 
original grant was clearly and unmistakably in error. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 3.159 (2005).

3.	Bilateral hearing loss and tinnitus was incurred as a 
result of a service connected disease or injury. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that a notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In VCAA letters dated in March 2002, June 2002 and February 
2003, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, during the course of this appeal, the Court has 
entered a decision with additional guidance concerning notice 
and development.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In that case 
it was noted that initial notice should include information 
on effective dates and disability ratings.  Such notice was 
not provided in this case, although some notice as to 
disability was provided when the original grant of service 
connection was made.  Further, in view of the action taken 
herein, as appropriate, Dingess notice can be provided prior 
to the assignment of disability evaluation and the effective 
date.  Of course should the appellant disagree with the 
rating assigned or the effective date selected, those matters 
could be the subject of further appeals.

Severance of Service Connection

The relevant facts are not in dispute. In April 2002 the RO 
granted service connection for status post carcinoma of the 
right tonsil, with impaired speech; sarcoidosis of the 
mediastinal lymphadenopathy; and decreased saliva function.  
The grant of service connection was based primarily 
regulations that provide for presumptive service connection 
on the basis of exposure to Agent Orange during service in 
the Republic of Vietnam.  Those regulations include 
respiratory cancers (cancer of the lungs, bronchus, larynx, 
or trachea).  38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309(e).  It was noted that the veteran had Vietnam service 
during his period of service, which ended in January 1972, 
such that the presumption for service connection was 
applicable.  Medical evidence of record included reports of 
private treatment dated in July 2002 that found poorly 
differentiated carcinoma of the right tonsil.  Surgery was 
performed to excise the cancer.  Additional findings included 
the results of a bronchoscopy, which included pathology 
reports consistent with sarcoidosis in the lymph nodes.  A VA 
compensation examination, dated in March 2002, included 
diagnoses of status post poorly differentiated carcinoma of 
the right tonsil, status post local excision; impaired 
function of the salivary glands, secondary to radiation 
treatment; impaired speech interference; impaired long-term 
dental function, secondary to lack of oral secretions and 
saliva function, secondary to radiation exposure; and 
sarcoidosis of the mediastinal lymphadenopathy as per 
bronchoscopy.  

In April 2003, the RO proposed severance of service 
connection for status post carcinoma of the right tonsil, 
with impaired speech; sarcoidosis of the mediastinal 
lymphadenopathy; and decreased salivary function.  
Essentially, the RO determined that it was clear and 
unmistakable error to determine that carcinoma of the right 
tonsil constituted a respiratory cancer for which service 
connection may be presumed and that it was clear and 
unmistakable error to determine that sarcoidosis was included 
among the diseases for which service connection based upon 
Agent Orange exposure may be presumed.  In July 2003, the RO 
effectuated severance of service connection for these 
disabilities.  

The law regarding the severance of service connection is 
governed by the provisions of 38 C.F.R. § 3.105 (2004).  That 
regulation directs, in pertinent part, that: Service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the Government).  A change in diagnosis may 
be accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion.  

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  If additional evidence is not received within 
that period, rating action will be taken and the award will 
be discontinued effective the last day of the month in which 
the 60-day period expired. 38 U.S.C.A. § 5112(b)(6) (West 
2002); 38 C.F.R. § 3.105(d).

The United Court of Appeals for Veterans Claims (CAVC) has 
clarified that: Once service connection has been granted, 38 
C.F.R. § 3.105(d) provides that it can be withdrawn, but only 
after certain procedural safeguards have been complied with 
and the Secretary overcomes a high burden of proof . . . . In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as § 
3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991). See Wilson v. West, 
11 Vet. App. 383 (1998).

In the instant case, the RO's severance of service connection 
is based upon a finding that the veteran's right tonsil 
carcinoma and the residuals thereof is not a respiratory 
cancer for which service connection may be presumed.  
Additionally, the sarcoidosis is severed because it is not a 
disease on list of those which may be presumed as service 
connection under applicable regulations.  It is noted that 
aside from these presumptive provisions, service connection 
might be established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994) and that if the rebuttable presumptions of 38 C.F.R. § 
3.307(d) (2001) are also not satisfied, then the veteran's 
claim shall fail.  This is because the Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

The veteran contends that these disorders should be related 
to exposure to Agent Orange and that service connection 
should not have been severed.  In support of his contentions, 
he has submitted copies of statements from his treating 
physician to the effect that tonsillar cancer is part of the 
same respiratory tract as the laryngeal and tracheal cancer, 
which regulations specifically include among the diseases for 
which service connection based upon Agent Orange may be 
presumed; testified at several hearings on appeal, including 
two video hearings before the undersigned; and submitted 
medical literature regarding the effects of chemotherapy and 
radiation therapy.  

Regarding service connection for sarcoidosis there is a 
statement from his private physician confirming the diagnosis 
of stage I sarcoidosis, which is clinically stable.  This 
physician does not relate the development of this disease to 
cancer of the tonsil, to service, or to exposure to Agent 
Orange during service.  The physician does state that the 
veteran's sarcoidosis could have been present for some time 
and was incidentally found during his evaluation for 
tonsillar cancer.  Review of the regulations applicable to 
disorders that may be presumed service connected as the 
result of Agent Orange exposure shows that sarcoidosis is not 
one of the diseases for which the presumption applies.  
38 C.F.R. §§ 3.309(e).  While this disease may be presumed 
service connected if it is manifested within one year of 
service, there was no indication that the veteran's disease 
was so manifested.  38 C.F.R. §§ 3.307, 3.309(a).  Therefore, 
the RO's grant of service connection for sarcoidosis on the 
basis of presumption from exposure to Agent Orange was 
clearly erroneous and restoration of service connection is 
denied.  

Regarding the veteran's claim for restoration of service 
connection for carcinoma of the tonsil, it is noted that this 
disease was believed by the RO at the time service connection 
was awarded to be a respiratory cancer under the regulations 
applicable to diseases that may be presumed to be the result 
of Agent Orange exposure.  The regulation further describes 
respiratory cancer to include cancer of the lung, bronchus, 
larynx, or trachea.  In an attempt to ascertain whether this 
presumption applied to cancer of the tonsil, the Board 
submitted a request for the opinion of the Chief of the 
Veterans Health Administration (VHA).  In response, the Chief 
Public Health and Environmental Hazards Officer responded 
that a recently issued Institute of Medicine (IOM), National 
Academy of Sciences (NAS) report on herbicides used in 
Vietnam concluded that there was inadequate or insufficient 
evidence to determine whether an association existed between 
exposure to these compounds and oral, nasal and pharyngeal 
cancers.  This assessment was based on information obtained 
from extensive review of the scientific and medical 
literature.  A letter from the Chairman of the IOM Committee 
on Health Effects of Agent Orange in Vietnam Veteran's, dated 
in March 2005, was associated with this medical opinion to 
clarify the findings with respect to cancer of the tonsil.  
That letter indicated that there were no relevant papers that 
would allow any discussion of cancer of the tonsil in 
relation to exposure to "the chemicals of interest."  It 
was noted that the committee could consider specific 
statements concerning tonsil neoplasms, which, would probably 
be more appropriately grouped as oral-nasal-pharyngeal 
cancers than with respiratory cancers.  Based upon this 
opinion, VAH rendered an opinion that it was possible that 
the veteran's squamous cell carcinoma of the right tonsil was 
causally related to herbicide exposure during the Vietnam War 
or otherwise related to his military service, but it could 
not be stated "that it was at least as likely as not that 
the disease resulted from such exposure and/or service."  

Based upon the opinion of the VHA, the Board might, under 
normal circumstances deny service connection for cancer of 
the tonsil on the basis of exposure to Agent Orange.  That is 
because the record does not show that it is at least as 
likely as not that the cancer was the result of Agent Orange 
exposure.  In this case, however, service connection was 
established and it is not incumbent on the veteran to 
establish that it is at least as likely as not, but incumbent 
upon VA to establish that the initial grant of service 
connection was clearly wrong.  In this case, it was the 
opinion of VHA that it was possible that a relationship 
existed.  The Board believes that, given this opinion, it was 
not clearly erroneous for the RO award service connection.  
As such, service connection for carcinoma of the tonsil, with 
residuals including impaired speech and decreased saliva 
function is restored.  

Service Connection for Bilateral Hearing Loss and Tinnitus

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is claiming service connection for bilateral 
hearing loss and tinnitus.  A review of the service medical 
records fails to show manifestations of these disorders while 
the veteran was on active duty.  Service connection has been 
restored for carcinoma of the right tonsil and residuals 
thereof.  An examination was conducted by VA in July 2002.  
At that time, the ear specialist rendered a diagnosis that it 
was as likely as not that the veteran had progressive hearing 
loss and tinnitus secondary to radiation treatment received 
for the service-connected condition and that the progressive 
hearing loss was secondary to his status post carcinoma of 
the right tonsil.  The veteran was afforded a second 
examination in March 2003, which again showed hearing loss 
and tinnitus.  The examiner commented that review of the 
record showed some suggestion of acoustic trauma while the 
veteran was in service and some history of tinnitus prior to 
treatments that the veteran received for his service-
connected carcinoma of the tonsil.  The examiner went on to 
state that, clearly the combination of radiation and 
chemotherapy significantly impacted on the veteran's hearing 
loss and tinnitus.  While it would be helpful to have an 
audiometric baseline before the veteran underwent 
chemotherapy and radiation therapy, this is not available.  
Therefore, the examiner stated that it was at least as likely 
as not that the documented hearing loss and tinnitus was 
related to his cancer treatments.  

The opinion of the VA specialists was clearly in favor of the 
establishment of service connection for hearing loss and 
tinnitus as a result of service connected right tonsil 
cancer.  The Board may not rely on its own medical expertise 
in rendering determinations.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  There is no medical opinion of record to 
offset the opinions in the record that support the veteran's 
contentions.  As such, service connection for hearing loss 
and tinnitus is warranted.  


ORDER

Restoration of service connection for sarcoidosis is denied.  

Restoration of service connection for status post carcinoma 
of the right tonsil, with impaired speech and for decreased 
saliva function is granted.  

Service connection for hearing loss and tinnitus is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


